    Case 4:19-cv-01460 Document 479 Filed on 01/15/21 in TXSD Page 1 of 1
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                           January 18, 2021
                      UNITED STATES DISTRICT COURT
                                                                          Nathan Ochsner, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

                                           §
IN RE: INTERCONTINENTAL                    §
TERMINALS COMPANY, LLC                     §       Lead Case No. 4:19-cv-1460
DEER PARK FIRE LITIGATION                  §
                                           §

                                         ORDER

      Plaintiffs in Case No. 4:19-cv-02425, Shepard, et al v. ITC, et al. and Case

No. 4:19-cv-01424, Armstrong, et al. v. ITC, et al. and Defendant Intercontinental

Terminals Company LLC’s (“ITC”) Agreed Motion for Leave to Amend Class

Allegations and Establish Briefing Schedule for Dispositive Motion in Medical

Monitoring Class Action, ECF No. 464, is GRANTED.

      The Parties shall submit their filings according to the following schedule:

   1. By January 27, 2021: Armstrong and Shepard plaintiffs file amended
      complaints removing all class allegations from those complaints, and counsel
      for Plaintiffs in the Armstrong and Shepard actions file a new class complaint
      on behalf of new named Plaintiffs;
   2. By February 24, 2021: ITC files its Rule 12 motion;
   3. By March 24, 2021: Plaintiffs file their response;
   4. By April 7: ITC files its reply.
      Signed on January 15, 2021, at Houston, Texas.



                                               ____________________________
                                                    Dena Hanovice Palermo
                                                 United States Magistrate Judge
